Citation Nr: 0505851	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  95-11 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for lung disability, 
claimed as a result of exposure to asbestos in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from September 1954 
to September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  This case was remanded by the 
Board in March 1998, April 2000, August 2000, April 2003 and 
August 2003.

In an August 2000 decision, the Board denied entitlement to 
service connection for a back disability (other than 
residuals of a pilonidal cyst excision) on the basis that the 
claim was not well grounded.  In April 2002, the RO re-
adjudicated that claim pursuant to Section 7(b) of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The veteran did not thereafter 
initiate an appeal, and the matter is therefore not before 
the Board.  See generally VAOPGCPREC 3-2001; 66 Fed.Reg. 
33311 (2001).

As noted by the Board in August 2003, the Veterans Law Judge 
who conducted the veteran's July 1997 travel Board hearing is 
no longer employed at the Board.  The veteran initially 
requested a second Board hearing in April 2003, but in May 
2003 withdrew his request for such a hearing.


FINDING OF FACT

The veteran's lung disability did not originate in service or 
for many years after his discharge from service, and is not 
otherwise related to his period of service.




CONCLUSION OF LAW

The veteran does not have lung disability that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO on a claim for VA 
benefits, even if the claim and initial unfavorable 
adjudication occurred prior to the effective date of the 
VCAA.  

The veteran filed his claim for service connection for lung 
disability years before the VCAA was enacted.  His claim was 
denied in a September 1996 rating decision, and he was issued 
a statement of the case addressing this issue in February 
1997.  He thereafter perfected his appeal.  In a March 2001 
correspondence, VA informed the veteran of the information 
and evidence necessary to substantiate his claim, namely 
medical evidence of a current disability; medical, or in some 
cases lay, evidence of incurrence or aggravation of a disease 
or injury in service; and medical evidence of a relationship 
between the in-service injury or disease and the current 
disability.  He was advised of the evidence already in VA's 
possession, and informed that he needed to submit medical 
evidence suggesting a link to his service, including to any 
asbestos exposure.  He was also advised to complete 
authorization forms in the event he desired that VA obtain 
any evidence on his behalf.  

His claim was thereafter reviewed in an October 2002 
supplemental statement of the case.  The referenced document 
also provided him with the text of revised 38 C.F.R. § 3.159, 
pertaining to VA's duties to inform and assist claimants.

In a February 2004 correspondence, VA specifically advised 
the veteran of what evidence he was responsible for 
obtaining, and of what evidence VA would obtain on his 
behalf.  His claim was again reviewed in a September 2004 
supplemental statement of the case.

While the VCAA notice was issued out of sequence, the content 
of the notice provided substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002).  At this point, the veteran has been advised as to 
what information and evidence is necessary to substantiate 
his claim, and advised as to what evidence he is responsible 
for obtaining and of what evidence VA will obtain on his 
behalf.  At this stage of the appeal, there is no further 
notice that is needed to comply with the VCAA and the veteran 
is not prejudiced by the out of sequence notice.  The Board 
will proceed with appellate review. 

With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with his claim, the Board points out 
that all relevant evidence identified by him, and for which 
he authorized VA to obtain, is on file.  The record contains 
service medical records, private medical records for December 
1982 to February 2001 (including from Humana Hospital and 
Greenbrier Valley Hospital, and from Dr. A. Rago); VA 
treatment records for March 1992 to May 2003; and records 
from the Social Security Administration (SSA).  The veteran 
reports that he received relevant treatment in the 1970s at 
the Stevens Clinic Hospital, including from Dr. Cupasami.  In 
May 1994, the RO attempted without success to obtain records 
from the referenced hospital, and in October 1994 the veteran 
indicated that his records from that facility were destroyed 
and no longer available.  He was later requested by VA to 
indicate whether he knew of any alternative source for the 
hospital records (and to authorize VA to request records from 
any such source), but in response he repeated that the 
Stevens facility no longer existed.  In April 1998, the RO 
requested the veteran to authorize VA to obtain records from 
Dr. Cupasami.  He did not comply with VA's request, and 
instead indicated in essence that Dr. Cupasami could not be 
located.  

The Board additionally notes that in a November 2000 
statement, the veteran indicated that he would shortly 
receive relevant treatment at the Bluefield Community 
Hospital; he stated that he would forward any relevant 
records concerning that treatment to VA.  The record reflects 
that no records were submitted from the Bluefield facility.  
Assuming he did attend his appointment at the facility, he 
has not requested that VA obtain any records from the 
Bluefield Community Hospital on his behalf.  

In light of the above, the Board concludes that VA's duty to 
assist the veteran in obtaining records in connection with 
his claim has been fulfilled. 

The record reflects that the veteran believes his private 
physician, Dr. Rago, and a VA physician have concluded that 
the lung disorder at issue is related to the appellant's 
service.  Records from Dr. Rago are on file, as are VA 
treatment records, but the referenced records are silent for 
any such opinion.  In September 2000, the RO specifically 
informed the veteran that he should have Dr. Rago (or any 
other physician) submit an opinion to VA addressing the 
etiology of the lung disability at issue.  

Lastly, the record reflects that the veteran has not been 
afforded a VA examination addressing the etiology of his lung 
disability.  As will be discussed in further detail below, 
however, there is no competent evidence suggesting the 
presence of a lung disorder in service or for more than 25 
years after service.  Further, there is no competent evidence 
suggesting that his lung disorder is related to service, and 
the Board does not find credible his assertions of exposure 
to asbestos.  Moreover, even assuming he was exposed to 
asbestos, he has not been diagnosed with asbestosis, and 
there is no medical evidence suggesting he has a lung 
condition associated with asbestos.  Although the veteran 
contends that his private and VA physicians have linked his 
lung disorder to asbestos exposure, records on file from the 
physicians contain no such opinion.  

In the absence of competent evidence suggestive of lung 
disability or symptoms of such disability in service or for 
decades thereafter, referral of this case for a VA 
examination or opinion as to whether any current lung 
disorder originated in service would in essence place the 
reviewing physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which links a current lung disability to his period 
of service would necessarily be based solely on any 
uncorroborated assertions by the veteran regarding his 
medical history.  The United States Court of Appeals for 
Veterans Claims (Court) has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value.  See Reonal v. Brown, 5 
Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
In short, there is no suggestion, except by unsubstantiated 
allegation, that any lung disability may be associated with 
an established event, injury or disease in service.  38 
C.F.R. § 3.159(c)(4) (2004); Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

Service medical records are silent for any complaints, 
finding or diagnosis of lung disability.  Chest X-ray studies 
throughout service were normal.

On file are private medical records for December 1982 to 
February 2001 showing that the veteran was treated in January 
1984 for the flu; at that time he reported smoking up to 1.5 
packs of cigarettes per day.  In June 1984, he was treated 
for pneumonitis of the right upper and lower lobes attributed 
to staph aureus.  Chest X-ray studies showed right upper and 
middle lobe pneumonia.  

In April 1998, he reported experiencing respiratory problems, 
and admitted to smoking one pack per day.  Chest X-ray 
studies showed a density in the left lower lung zone, as well 
as bilateral hilar calcifications.  The radiologist 
indicated, with respect to the density, that focal minimal 
pneumonia could not be ruled out.

VA treatment records for March 1992 to May 2003 show that in 
July 1995 the veteran was described as having a history of 
chronic obstructive pulmonary disease (COPD).  In August 
1995, he reported smoking one pack per day of cigarettes for 
thirty years.  Chest X-ray studies from July 1995, were 
consistent with bronchitis and/or smoking, and a calcified 
granuloma was seen in both hila.  Pulmonary function testing 
in September 1995 revealed abnormal findings.  Chest X-ray 
studies in March 2003 showed COPD, without infiltrate or 
other abnormalities.

On VA examination in August 1994 the veteran reported 
experiencing chronic bronchitis.  Physical examination 
disclosed slightly diminished breath sounds.  Chest X-ray 
studies showed some calcified granuloma in the left middle 
lung field, with calcified hilar lymph nodes on the left; and 
possible minimal pulmonary emphysema.  The examiner diagnosed 
mild pulmonary emphysema.

On file are Social Security Administration records showing 
that the veteran is considered disabled by that agency as of 
December 1993 based, in pertinent part, on a primary 
diagnosis of COPD.  The report of a September 1993 SSA 
examination is silent for any reference to lung complaints, 
and the examiner found no evidence of cardiopulmonary 
disease.  The report of an October 1995 SSA examination 
discloses that the veteran reported experiencing respiratory 
complaints for several years; he explained that he was 
exposed to asbestos in service and had a 38-year smoking 
habit.  Following physical examination the examiner diagnosed 
chronic bronchitis with emphysema.  An April 1996 decision by 
an Administrative Law Judge with the SSA concluded that the 
veteran was disabled for the purposes of SSA on account of 
several disorders, including COPD.

At a July 1997 Board hearing the veteran testified that while 
in service he slept under asbestos-wrapped pipes, and would 
wake up with asbestos residue on his face and pillow.  He 
denied working in the boiler room, and indicated that his 
duties involved providing supplies on the ship.  He indicated 
that he developed respiratory problems in service, but did 
not seek treatment inservice.  He stated that he continued to 
experience respiratory problems after service.  He testified 
that he first started smoking after service, and that he 
smoked less than one pack per day for ten years.  The veteran 
testified that he sought medical treatment for his 
respiratory problems in the 1990s, and that all available 
past medical records were on file.  He testified that a 
private physician told him it was possible his respiratory 
problems were related to service exposure to asbestos.

In other statements on file, the veteran reiterated his 
contention that he slept under asbestos-wrapped pipes and was 
subject to the residue from frayed insulation.  He also 
states that a VA physician informed him that his current lung 
disorder was related to his asbestos exposure.

Analysis

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  The VA Manual 21-1, Part 
VI, para. 7.21 (Feb. 5, 2004) contains guidelines for the 
development of asbestos exposure cases.  Part (a), in 
essence, acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, and cancer of the lung, gastrointestinal 
tract, larynx, pharynx and urogenital system (except the 
prostate), with the most common resulting disease being 
interstitial pulmonary fibrosis (asbestosis).

VA Manual 21-1, Part VI, para. 7.21(b) (Feb. 5, 2004) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10 to 45 or more years between 
first exposure and development of disease.  VA Manual 21-1, 
Part VI, para. 7.21(c) (Feb. 5, 2004) provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.

VA Manual 21-1, Part VI, para. 7.21(d) (Feb. 5, 2004) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000, 65 Fed.Reg. 33422 (2000); Ashford 
v. Brown, 10 Vet. App. 120, 123-24 (1997).

Although the veteran contends that he experienced respiratory 
problems in service, the service medical records are entirely 
negative for any respiratory complaints or findings.  Chest 
X-ray studies were consistently normal.  In addition, there 
is no post-service medical evidence of lung abnormalities 
until 1984, at which time he was treated for the flu, and for 
pneumonitis attributed to a staph infection.  There is no 
further medical evidence of lung abnormalities until the 
1990s, at which time he was diagnosed with, inter alia, COPD 
and emphysema.  Also, at that time, he reported a more than 
30-year smoking habit.  None of the records on file suggest 
that the veteran has asbestosis, suggest that any current 
lung disorder is due to asbestos exposure, or suggest that 
the veteran's lung condition is otherwise related to service.  
Additionally, findings on chest X-ray studies have been 
described as consistent with his smoking history. 

The veteran does not contend that his responsibilities in 
service involved handling asbestos.  He essentially maintains 
that the asbestos insulation on the pipes above his bunk were 
frayed, and released fibers on a constant basis.  While the 
credibility of this statement may be questionable, even 
assuming that he was exposed at some point to asbestos in 
service, there is no medical opinion linking his current lung 
disorder to his period of service, including on the basis of 
exposure to asbestos.  Although the October 1995 SSA 
examination report records the veteran's history of exposure 
to asbestos in service, the examiner did not address the 
etiology of any lung disorder.  Evidence which is simply 
unenhanced information recorded by a medical examiner does 
not constitute competent medical evidence.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  In addition, while he contends 
that two physicians have informed him that his current lung 
disorder is related to asbestos exposure, the veteran's 
account of what his physicians purportedly told him, filtered 
as it is through the sensibilities of a layperson, also does 
not constitute competent medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Board notes in this regard 
that the veteran was specifically invited to submit 
statements by the referenced physicians linking his disorder 
to service, but he has not done so.

Lastly, while the veteran himself contends that his lung 
disability is etiologically related to service, and to 
asbestos exposure in particular, as a layperson, his 
statements as to medical causation do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2004).

In short, there is no competent evidence of a lung disorder 
in service or for decades after service, and no competent 
evidence linking any current lung disability to service.  The 
Board therefore finds that the preponderance of the evidence 
is against the claim.  The veteran's claim for service 
connection for a lung disorder, to include on the basis of 
asbestos exposure, is denied.  The Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable to this claim.  38 
U.S.C.A. § 5107 (West 2002).




ORDER

Entitlement to service connection for lung disability, 
claimed as a result of exposure to asbestos in service, is 
denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


